Title: To Alexander Hamilton from Daniel Jackson, 12 September 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Fort Independence September 12th. 1799
          
          I have received a Copy of a letter from you to Majr Tousard disolving questions in points of Military duty arrising between him and Capt Wm. Littlefield and your opinion and orders on the same.
          I think the Quarantine Laws refered to by Capt. Littlefield, must have some reference to my orders, which I made Major Tousard acquainted with before I issued them at Newport—and for this reason I enclose you a Copy; but if the question arrising was, to have my order countermanded I expect my Superior Officer will give me direction to have them discontinued or altered accordingly: but if the orders were to be given by my Superior to my inferior in Rank, without my information it would be making me a figure, a blot, a nothing in Command, and in Military discipline: I am sensible Sir, this is not your intention, & I am in hopes is not the case—but if Major Tousard has countermanded my orders, I think he ought in point of Military duty, have given that direction to me first, or when I made him acquainted with them, which I thought indispensably my duty, he being an older Officer than myself.
          I have received your letter of the 29 Augt. with its enclosures and shall comply with your order respecting the dischargeing of Samuel Richardson whenever I shall be able to procure that information recommended. I also have enclosed Copies of two Soldiers Discharges that have been mustered out, and I have taken the liberty to sign them—if you do not approve of this method I wish for your information.
          I shall be able to procure me Quarters — Newport in all October—if I do not receive different orders I shall then proceed for that place
          I am Sir with the greatest Respect your huml. Servt
          
            Dan. Jackson
          
          Major Genl A Hamilton New York
          
            P.S. I have heretofore given directions to have the Companies in my Battallion Mustered the first day in each month, weather permitting. I am informed by Capt. Lemuel Gates, that the Pay Master Genl. has arrived at head–Quarters and has given him different directions: I wish for your influence, that this information may be given to the Commanding Officers
          
        